     Case 4:20-cr-00269-Y Document 56 Filed 09/07/21            Page 1 of 1 PageID 461



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

UNITED STATES OF AMERICA
                                                     CRIMINAL NO. 4:20-CR-269-Y
v.

ERIC PRESCOTT KAY (1)


        ORDER GRANTING GOVERNMENT’S MOTION FOR LEAVE TO
          FILE SUPPLEMENTAL AND AMENDED DESIGNATION OF
        WITNESSES PURSUANT TO FEDERAL RULE OF EVIDENCE 702
               (With Special Instructions to the Clerk of the Court)

        Pending before the Court is Government’s Motion for Leave to File Supplemental and

Amended Designation of Witnesses Pursuant to Federal Rule of Evidence 702 (doc. 33). As

of the date of this order, there has been no response in opposition to the motion. As a result,

and after reviewing the motion, the Court concludes that the motion should be and it is hereby

GRANTED. As a result, the government’s Supplemental and Amended Designation of

Witnesses Pursuant to Federal Rule of Evidence 702 is deemed filed this same day, and the

clerk of the Court is directed to file a copy of the document, which was attached as an exhibit

to the motion for leave. Cf. N.D. Tex. L. Civ. R. 15.1(b).

        SIGNED September 7, 2021.

                                                   ____________________________
                                                   TERRY R. MEANS
                                                   UNITED STATES DISTRICT JUDGE
